DETAILED ACTION
In Reply filed on 03/07/2022, Claims 1-9 are pending. Claim 9 is cancelled. Claim 1 and 5 are currently amended. Claims 1-8 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to the specification have been withdrawn based on Applicant’s amendment. 
35 USC 112 (b) rejection of claim 5 has been withdrawn based on Applicant’s amendment. However, new 35 USC 112(b) rejections have been made. 
35 USC 102 rejection of claims 1-4 and 7 as being anticipated by Monsheimer have been withdrawn based on Applicant’s amendment. However, new rejections have been established. See 35 USC 103 below. 
35 USC 103 rejection of claims 5-6 as being obvious by Monsheimer in view of Wissenbach are maintained in view of Applicant’s arguments. See Response to Argument below. 
35 USC 103 rejection of claim 8 as being obvious by Monsheimer is maintained in view of Applicant’s arguments. See Response to Argument below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a step of irradiating the powder layer with a laser beam…to solidify an irradiated site into a solidified state”. The metes and bounds of the term “solidify” are unclear which renders the claim indefinite. The function of a laser beam is to apply heat to an irradiated site to melt a material and cannot solidified the material. 
Claim 1 recites the limitation “in an unfocused state to increase a ratio of a crystalline substance of the solidified state”. The metes and bounds of the term “a ratio of a crystalline substance” are unclear which renders the claim indefinite. A ratio is a quantitative relation between two variables. In this case, it is unclear the ratio is between the amount of crystalline substance to the amount of amorphous substance or the ratio is between the amount of crystalline substance to the total amount of substance. For the purpose of compact prosecution, the Examiner is interpreting the limitation as a ratio between the amount of crystalline substance to the amount of amorphous substance which corresponds to [0080] of instant application. 
Claims 2-8 are rejected by virtue of depending on an indefinite claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer), DE102008021507 (“Wilkes et al” hereinafter Wilkes), machine translation provided, and WO2012/102655 (Snis).
Regarding Claim 1, Monsheimer teaches a method of producing a ceramic manufactured object ([0002], the pulverulent substrate can include ceramic [0057]), comprising repeatedly performing: (i) a step of leveling a ceramic powder to form a powder layer (Figure 1, a doctor blade 2 is use to distribute a thin layers of substrate on the moveable base [0091]); and (ii) a step of irradiating the powder layer with a laser beam based on three-dimensional data while being scanned to solidify an irradiated site Monsheimer fails to explicitly teach the unfocused state increase a ratio of a crystalline substance of the solidified state. 
However, Wilkes that it was known in the art at the time of the invention that the step of melting/solidifying the material powder, to form amorphous-rich region and/or a crystalline-rich region by changing at least one of the operating parameters including an energy beam output power, a focal spot diameter, and an energy beam scanning speed ([0016]). 
Monsheimer and Wilkes are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing to produce ceramic object using laser source. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to understand that adjusting the laser diameter into an unfocused state as disclosed by Monsheimer will change the ratio of crystalline substance as taught Wilkes ([0016]). 
Monsheimer fails teach a ratio D/L, that is a ratio of a fusion depth D to a fusion width L of the powder generated by single irradiation with the laser falls within a range of 0.2<D/L<0.7.
Snis teaches that it was known in the art at the time of the invention that adjusting said fusion depth and fusion width will change the temperature profile of the laser beam on the powder layers (Figure 2) which will directly affect the manufactured 
For that reason, the fusion depth and width, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the fusion depth and width cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by result effective experimentation, the fusion depth and width in the method of Monsheimer to obtain the claimed temperature profile (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding Claim 2, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1, wherein in the step (ii), preliminary heating is not performed (Monsheimer, [0038]- [0044], preheating is not a necessary step in the process for producing a three-dimensional object; thus, it is implied preliminary heating did not occur).
Regarding Claim 3, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1, wherein in the step (ii), the laser beam has an energy of fusing the powder layer at the irradiated site (Monsheimer, [0043] and [0091]).
Regarding Claim 4, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1, wherein the powder includes a metal oxide as a main component (Monsheimer, [0057], powder material comprises 1-70% by weight of metal fillers. Since the amount of metal fillers is greater than 50%, it can be considered as the main component within the powder).
Regarding Claim 7, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1, wherein the laser is either an Nd:YAG laser or a Yb fiber laser (Monsheimer, [0043], YAG laser and Claim 8).
Regarding Claim 8, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1, wherein the powder layer has a layer thickness of 5µm or more to 100µm or less (Monsheimer, [0023], 0.05 mm to 0.2 mm).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer), DE102008021507 (“Wilkes et al” hereinafter Wilkes), machine translation provided. and WO2012/102655 (Snis) as applied to claim 1 above, and further in view of EP2,276,711 B1 (“Wissenbach et al” hereinafter Wissenbach).
Regarding Claim 5, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1. The 
However, Wissenbach teaches main component of a metal constituting the metal oxide is aluminum ([0025, 0036], the material is aluminum oxide).
Monsheimer, Snis, and Wissenbach are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing to produce ceramic object using laser source. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metal oxide disclosed by the modified Monsheimer by aluminum oxide as taught by Wissenbach because utilizing one known powder material in place of another powder material also suitability in the field of additive manufacturing using laser light is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 6, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1. The combination fails to teach a weight loss caused by heating of the powder to 800°C is 2% or less.
However, Wissenbach teaches the powder material used to produce an object is binder-free ([0019]) and metal oxides ([0021]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the powder material disclosed by the modified Monsheimer by the binder free powder material disclosed by Wissenbach because utilizing one known powder material in place of another powder material also suitability in the field of additive manufacturing using laser light is well within the ambit of 
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer), DE102008021507 (“Wilkes et al” hereinafter Wilkes), machine translation provided, and WO2012/102655 (Snis). 
Regarding Claim 8, the combination of modified Monsheimer and Snis teaches the method of producing a ceramic manufactured object according to claim 1, wherein the powder layer has a layer thickness of 5µm or more to 100µm or less (Monsheimer, [0023], 0.05 mm to 0.2 mm).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
The Applicant argues the Snis reference fails to disclose a relationship between a ratio of a crystalline substance of the solidified state of the ceramic powder by laser irradiation and the mechanical strength, nor the relationship between the temperature profile of the laser to be irradiated and a ratio of a crystalline substance of the solidified state. Therefore, the Snis reference fails to disclosed the ratio of D/L as recited in currently amended claim 1. 
The Examiner respectfully disagrees. Figure 2 of Snis reference disclosed a surface temperature profile and the corresponding melt depth and melt width. A temperature profile has been established to determine the beam parameters based on the desired melt width and melt depth (page 13, line 25 – page 14, line 3). At T<Tmelt, the material is in a solid state and can be classified as either crystalline or amorphous, which directly related to the melt width and melt depth. Therefore, Figure 2 does disclose a relationship between the temperature profile of the laser and the ratio of D/L. Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (See MPEP 2144 (IV)).
In addition, the newly added reference, DE102008021507 (“Wilkes et al” hereinafter Wilkes), as necessitated by the Applicant’s amendment (See rejection for claim 1 above), further disclosed it was known in the art at the time of the invention that 
In conclusion, the combination of Monsheimer, Wilkes, and Snis reference does teach all of the limitation of Claim 1 and the 35 USC 103 rejection is established. Therefore, the 35 USC 103 rejections of dependent claims 2-8 are also maintained since Claim 1 is not allowable over the art of the record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/           Primary Examiner, Art Unit 1744